EXHIBIT 10.1

THIRD AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
AND OTHER LOAN DOCUMENTS


This THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
OTHER LOAN DOCUMENTS (this “Amendment”) is made as of the 23rd day of February,
2015, by and among BG STAFFING, INC., a Delaware corporation, f/k/a LTN
Staffing, LLC, a Delaware limited liability company (“BG Staffing, Inc.”), BG
STAFFING, LLC, a Delaware limited liability company (“BG Staffing, LLC”), BG
PERSONNEL, LP, a Texas limited partnership (“BG Personnel”), B G STAFF SERVICES
INC., a Texas corporation (“B G Staff Services”), BG FINANCE AND ACCOUNTING,
INC., a Delaware corporation (“BG Finance”, and together with BG Staffing, Inc.,
BG Staffing, LLC, BG Personnel and B G Staff Services, collectively, “Borrowers”
and each a “Borrower”), and FIFTH THIRD BANK, an Ohio banking corporation,
successor by merger with Fifth Third Bank, a Michigan banking corporation
(“Lender”).
W I T N E S S E T H:
WHEREAS, Borrowers and Lender are parties to that certain Amended and Restated
Loan and Security Agreement dated as of January 29, 2014 (as amended, restated,
modified or supplemented and in effect from time to time, the “Loan Agreement”);
WHEREAS, BG Finance was incorporated on or about February 18, 2015 with the
Secretary of State of Delaware as a Wholly-Owned Subsidiary of BG Staffing,
Inc.;


WHEREAS, BG Finance, BG Staffing, Inc., D&W Talent, LLC, a Texas limited
liability company (“D&W Seller”), and Willis Group, LLC, a Texas limited
liability company (“D&W Selling Person”), have entered into that certain Asset
Purchase Agreement dated as of February 23, 2015 (the “D&W Purchase Agreement”),
providing for the purchase by BG Finance of certain of the assets of and the
assumption by BG Finance of certain liabilities of D&W Seller and the guaranty
by BG Staffing, Inc. of certain of BG Finance’s obligations thereunder, in
accordance with the terms thereof (the “D&W Purchase Transaction”); and


WHEREAS, Borrowers have requested that Lender add BG Finance as a new
co-Borrower, consent to the D&W Purchase Transaction and amend the Loan
Agreement and the other Loan Documents in certain respects, and Lender is
agreeable to such request, on and subject to the terms and conditions set forth
herein.
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.Definitions. Capitalized terms used herein which are defined in the Loan
Agreement and not otherwise defined herein are used with the meanings given such
terms in the Loan Agreement.
2.    Amendment to Loan Agreement. The Loan Agreement is hereby amended as
follows:



 
1
 




--------------------------------------------------------------------------------




(a)    by inserting each of the following definitions to Section 1.1 in their
respective proper alphabetical order:
“D&W Assignment of Undertakings” shall mean that certain Assignment of
Undertakings Under Purchase Agreement dated as of February 23, 2015 made by BG
Finance in favor of Lender, and consented to by D&W Seller and D&W Selling
Person, in form and substance acceptable to Lender, as it may be amended,
restated, modified or supplemented and in effect from time to time.
“D&W Collateral Assignment” shall mean that certain Collateral Assignment of
Escrow Agreement dated as of February 23, 2015 made by BG Finance in favor of
Lender, and consented to by D&W Seller. D&W Selling Person and Grand Bank, as
escrow agent, in form and substance acceptable to Lender, as it may be amended,
restated, modified or supplemented and in effect from time to time.
“D&W Purchase Agreement” shall mean that certain Asset Purchase Agreement dated
as of February 23, 2015 by and among BG Finance, BG Staffing, Inc., D&W Seller
and D&W Selling Person.
“D&W Purchase Transaction” shall mean the purchase by BG Finance of certain of
the assets of and the assumption by BG Finance of certain liabilities of D&W
Seller and the guaranty by BG Staffing, Inc. of certain of BG Finance’s
obligations under the D&W Purchase Agreement, all pursuant to the terms of the
D&W Purchase Agreement.
“D&W Purchase Transaction Documents” shall mean the D&W Purchase Agreement, each
bill of sale, each assignment agreement, each assumption agreement, each escrow
agreement, each transition services agreement, and all other agreements,
instruments and documents entered into or delivered in connection with the D&W
Purchase Transaction, as each may be amended, restated, modified or supplemented
and in effect from time to time.
“D&W Seller” shall mean D&W Talent, LLC, a Texas limited liability company.
“D&W Selling Person” shall mean Willis Group, LLC, a Texas limited liability
company.
(b)    by amending and restating each of the following definitions in Section
1.1 as follows:
“Borrowing Base Amount” shall mean:





 
2
 




--------------------------------------------------------------------------------




(a)    an amount equal to eighty-five percent (85%) of the net amount (after
deduction of such reserves and allowances as Lender deems proper and necessary,
including an accrual for sales rebates) of all Eligible Accounts; plus


(b)    the lesser of (i) an amount equal to eighty-five percent (85%) of the net
amount (after deduction of such reserves and allowances as Lender deems proper
and necessary) of all Eligible Unbilled Accounts, and (ii) One Million Five
Hundred Thousand and No/100 Dollars ($1,500,000.00).


“Earn Out Payables” shall mean, collectively, (i) those payments required to be
made by BG Staffing, Inc. pursuant to Section 1.6 of the JNA Purchase Agreement,
(ii) those payments required to be made by BG Staffing, LLC pursuant to Section
1.6 of the Extrinsic Purchase Agreement, (iii) those payments required to be
made by BG Staffing, LLC pursuant to Section 1.6 of the API Purchase Agreement,
(iv) those payments required to be made by BG Staffing, Inc. pursuant to Section
1.6 of the InStaff Purchase Agreement, and (v) those payments required to be
made by BG Finance pursuant to Section 1.6 of the D&W Purchase Agreement.


“Earn Out Payments” shall mean, collectively, (i) those payments made by BG
Staffing, Inc. pursuant to Section 1.6 of the JNA Purchase Agreement, (ii) those
payments made by BG Staffing, LLC pursuant to Section 1.6 of the Extrinsic
Purchase Agreement, (iii) those payments made by BG Staffing, LLC pursuant to
Section 1.6 of the API Purchase Agreement, (iv) those payments made by BG
Staffing, Inc. pursuant to Section 1.6 of the InStaff Purchase Agreement, and
(v) those payments made by BG Finance pursuant to Section 1.6 of the D&W
Purchase Agreement.


“EBITDA” shall mean for any period, the consolidated net income of Borrowers,
determined in accordance with GAAP consistently applied, plus (i) Interest
Expense for such period, plus (ii) the provision for federal and state income
taxes of Borrowers for such period, plus (iii) all depreciation and amortization
of capitalized costs for such period, plus (iv) actual closing costs in an
amount not to exceed $200,000 incurred by Borrowers in connection with closing
the D&W Purchase Transaction, provided that such closing costs are verified by
Lender and consented to by Lender in its sole discretion, plus (v) all other
non-cash items. Notwithstanding the foregoing, however, for purposes of testing
the Debt Service Coverage Ratio financial covenant pursuant to Section 10.1 of
this Agreement, the Total Funded Indebtedness to Adjusted EBITDA Ratio financial
covenant pursuant to Section 10.2 of this Agreement and the Adjusted EBITDA
financial covenant pursuant to Section 10.3 of this Agreement, (A) the following
amounts shall be permitted to be added back to EBITDA for the relevant
calculation dates (without duplication): $2,800,000 for the fiscal period ending
on March 31,



 
3
 




--------------------------------------------------------------------------------




2015, $2,300,000 for the fiscal period ending June 30, 2015, $1,300,000 for the
fiscal period ending September 30, 2015 and $500,00 for the fiscal period ending
on December 31, 2015, and (B) the following shall be permitted to be added back
to EBITDA for the relevant calculation periods: the non-cash portion of loss on
extinguishment of Debt not to exceed $960,000 for the month of February 2014.


“Interest Period” shall mean, with respect to each advance, a period of one (1)
month which period shall commence on a Business Day selected by Borrowers
subject to the terms of this Agreement. If an Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall end on the
next succeeding Business Day; provided that, if the next succeeding Business Day
falls in a new month, such Interest Period shall end on the immediately
preceding Business Day.


“LIBOR Rate” shall mean the rate (rounded upwards, if necessary, to the next 1/8
of 1% and adjusted for reserves if Lender is required to maintain reserves with
respect to relevant advances) fixed by the ICE Benchmark Administration Limited
at 11:00 a.m., London time, relating to quotations for the one (1) month London
InterBank Offered Rates on U.S. Dollar deposits as published on Bloomberg LP, or
if no longer provided by Bloomberg LP, such rate as shall be determined in good
faith by Lender from such sources as it shall determine to be comparable to
Bloomberg LP (or any successor thereto, or replacement thereof) as determined by
Lender at approximately 10:00 a.m. Cincinnati, Ohio time on the effective date
of the Interest Period. Each determination by Lender of the LIBOR Rate shall be
conclusive in the absence of manifest error. The rate of interest applicable to
a particular advance shall remain at the rate elected for the remainder of the
subject Interest Period.


“Pledge Agreement” and “Pledge Agreements” shall mean, respectively, each of and
collectively, the following: (i) that certain Amended and Restated Membership
Interests Security Agreement dated as of even date herewith by and between BG
Staffing, Inc. and Lender with respect to the membership interests of BG
Staffing, LLC, (ii) that certain Amended and Restated Partnership Interests
Security Agreement dated as of even date herewith by and between BG Staffing,
Inc. and Lender with respect to the limited partnership interests of BG
Personnel, (iii) that certain Amended and Restated Partnership Interests
Security Agreement dated as of even date herewith by and between BG Staffing,
LLC and Lender with respect to the general partnership interests of BG
Personnel, (iv) that certain Amended and Restated Securities Pledge Agreement
dated as of even date herewith by and between BG Staffing, Inc. and Lender with
respect to stock of B G Staff Services, and (v) that certain Securities Pledge
Agreement dated as of February 23, 2015 by and between BG Staffing, Inc. and
Lender with respect



 
4
 




--------------------------------------------------------------------------------




to stock of BG Finance, each in form and substance acceptable to Lender in its
sole discretion, and as each may be amended, restated, modified or supplemented
and in effect from time to time.


“Purchase Transaction Documents” shall mean, collectively, the BG Purchase
Transaction Documents, the API Purchase Transaction Documents, the BG Purchase
Transaction Documents, the Extrinsic Purchase Transaction Documents, the InStaff
Purchase Transaction Documents, the JNA Purchase Transaction Documents and the
D&W Purchase Transaction Documents.


“Purchase Transactions” shall mean, collectively, the BG Purchase Transaction,
the API Purchase Transaction, the BG Purchase Transaction, the Extrinsic
Purchase Transaction, the InStaff Purchase Transaction, the JNA Purchase
Transaction and the D&W Purchase Transaction.


(c)    by amending and restating Section 6.2 in its entirety to read as follows:
6.2    Other Collateral. In addition, the Obligations are also secured by the
Pledge Agreements, the Trademark Security Agreements, the BG Assignment of
Undertakings, the BG Collateral Assignment, the InStaff Collateral Assignment,
the InStaff Assignment of Undertakings, the API Assignment of Undertakings, the
JNA Assignment of Undertakings, the D&W Assignment of Undertakings and the D&W
Collateral Assignment.
(d)    by amending and restating Section 10.2 in its entirety to read as
follows:
10.2    Total Funded Indebtedness to Adjusted EBITDA. As of the end of each
fiscal quarter of Borrowers for the four fiscal quarter period then ending,
Borrowers shall not permit the Total Funded Indebtedness to Adjusted EBITDA
Ratio to be greater than the maximum amount set forth below for the
corresponding period set forth below:
Four Fiscal Quarters Ended In:    Maximum Ratio
March 2015                3.00 to 1.00
June 2015                2.75 to 1.00
September 2015 and each        2.50 to 1.00
fiscal quarter thereafter
(e)    by amending and restating Section 10.4 in its entirety to read as
10.4    Capital Expenditures. Borrowers shall not incur Capital Expenditures in
an amount greater than Six Hundred Thousand and No/100 Dollars ($600,000.00) in
the aggregate in any one fiscal year.
(f)    by amending and restating the address for notices to Borrowers in Section
13.17 to read as follows:



 
5
 




--------------------------------------------------------------------------------




If to Borrowers:    BG Staffing, Inc.
BG Staffing, LLC
BG Personnel, LP
B G Staff Services Inc.
BG Finance and Accounting, Inc.
5000 Legacy Drive, Suite 350
Plano, Texas 75024
Attention: L. Allen Baker, Jr.


with a copy to:        Norton Rose Fulbright
2200 Ross Avenue, Suite 3600
Dallas, Texas 75201
        Attention: Brett H. Todd, Esq.


3.    Amendment and Restatement of Revolving Note. That certain Seventh Amended
and Restated Revolving Note dated as of January 29, 2014 executed jointly and
severally by BG Staffing, Inc., BG Staffing, LLC, BG Personnel and B G Staff
Services (collectively, the “Original Borrowers”) and made payable to the order
of Lender in the maximum principal amount of $20,000,000.00 (the “Existing
Revolving Note”) is hereby replaced with that certain Eighth Amended and
Restated Revolving Note dated as of even date herewith executed jointly and
severally by Borrowers and made payable to the order of Lender in the maximum
principal amount of $20,000,000.00 (the “Eighth Amended and Restated Revolving
Note”). The Eighth Amended and Restated Revolving Note amends and restates in
its entirety the Existing Revolving Note. Nothing contained in the Eighth
Amended and Restated Revolving Note shall be deemed to be payment and
satisfaction or a novation of the indebtedness evidenced by the Existing
Revolving Note. All references in the Loan Agreement and the other Loan
Documents to “Revolving Note” shall, on and after the date hereof upon the
effectiveness of this Amendment, be deemed to mean the Eighth Amended and
Restated Revolving Note.
4.    Amendment and Restatement of Term Note A. That certain Fifth Amended and
Restated Term Note A dated as of January 29, 2014 executed jointly and severally
by the Original Borrowers and made payable to the order of Lender in the
principal amount of $11,250,000.00 (“Existing Term Note A”) is hereby replaced
with that certain Sixth Amended and Restated Term Note A dated as of even date
herewith executed jointly and severally by Borrowers and made payable to the
order of Lender in the principal amount of $8,812,500.00 (“Sixth Amended and
Restated Term Note A”). Sixth Amended and Restated Term Note A amends and
restates in its entirety Existing Term Note A. Nothing contained in Sixth
Amended and Restated Term Note A shall be deemed to be payment and satisfaction
or a novation of the indebtedness evidenced by Existing Term Note A. All
references in the Loan Agreement and the other Loan Documents to “Term Note A”
shall, on and after the date hereof upon the effectiveness of this Amendment, be
deemed to mean Sixth Amended and Restated Term Note A.
5.    Amendment and Restatement of Term Note B. That certain Term Note B dated
as of January 29, 2014 executed jointly and severally by the Original Borrowers
and made payable to the order of Lender in the principal amount of $8,000,000.00
(“Existing Term Note B”) is hereby



 
6
 




--------------------------------------------------------------------------------




replaced with that certain Amended and Restated Term Note B dated as of even
date herewith executed jointly and severally by Borrowers and made payable to
the order of Lender in the principal amount of $8,000,000.00 (“Amended and
Restated Term Note B”). Amended and Restated Term Note B amends and restates in
its entirety Existing Term Note B. Nothing contained in Amended and Restated
Term Note B shall be deemed to be payment and satisfaction or a novation of the
indebtedness evidenced by Existing Term Note B. All references in the Loan
Agreement and the other Loan Documents to “Term Note B” shall, on and after the
date hereof upon the effectiveness of this Amendment, be deemed to mean Amended
and Restated Term Note B.
6.    Amendment to the Other Loan Documents. The other Loan Documents are hereby
amended to the extent necessary to be consistent with the foregoing amendments
to the Loan Agreement and the amendment and restatement of the Revolving Note,
the amendment and restatement of Term Note A and the amendment and restatement
of Term Note B.
7.    Addition of BG Finance as a New Co-Borrower.
(a)    The Loan Agreement is hereby amended and modified to add BG Finance as an
additional “Borrower” thereunder. As of the date hereof, BG Finance shall be
deemed a “Borrower” under the Loan Agreement and shall be jointly and severally
liable to Lender for the obligations and liabilities under the Loan Agreement.
BG Finance (i) hereby assumes, undertakes and agrees to be bound by all terms,
conditions, duties, obligations, undertakings, remedies, indemnities, covenants,
representations and warranties applicable to a “Borrower” under the Credit
Agreement to the same extent as if BG Finance were an original party to the Loan
Agreement and (ii) shall be entitled to all rights, remedies and benefits
available to a “Borrower” under the BG Finance. From and after the effective
date of this Amendment (and whether or not specifically amended by this
Amendment or any other amendment), all references to the “Borrowers” or a
“Borrower” in the Loan Agreement, in this Amendment, any other Loan Document or
any other instrument, document or agreement relating to any of the foregoing,
shall mean and be deemed to include BG Finance (in addition to BG Staffing,
Inc., BG Staffing, LLC, BG Personnel and B G Staff Services).
(b)    As security for the payment and performance of the Obligations, BG
Finance does hereby pledge, assign, transfer, deliver and grant to Lender, and
does hereby continue to pledge, assign, transfer, deliver and grant to Lender,
for its own benefit and as agent for its Affiliates, a continuing and
unconditional first priority security interest in and to any and all property of
such Borrower, of any kind or description, tangible or intangible, wheresoever
located and whether now existing or hereafter arising or acquired, including the
following:
(i)    all property of, or for the account of, such Borrower now or hereafter
coming into the possession, control or custody of, or in transit to, Lender or
any agent or bailee for Lender or any parent, Affiliate or Subsidiary of Lender
or any participant with Lender in the Loans (whether for safekeeping, deposit,
collection, custody, pledge, transmission or otherwise), including all earnings,
dividends, interest, or other rights in connection therewith and the products
and proceeds therefrom, including the proceeds of insurance thereon; and



 
7
 




--------------------------------------------------------------------------------




(ii)    the additional property of such Borrower, whether now existing or
hereafter arising or acquired, and wherever now or hereafter located, together
with all additions and accessions thereto, substitutions, betterments and
replacements therefor, products and Proceeds therefrom, and all of such
Borrower’s books and records and recorded data relating thereto (regardless of
the medium of recording or storage), together with all of such Borrower’s right,
title and interest in and to all computer software required to utilize, create,
maintain and process any such records or data on electronic media, identified
and set forth as follows:
(1)    All Accounts and all Goods whose sale, lease or other disposition by such
Borrower has given rise to Accounts and have been returned to, or repossessed or
stopped in transit by, such Borrower, or rejected or refused by an Account
Debtor;
(2)    All Inventory, including raw materials, work-in-process and finished
goods;
(3)    All Goods (other than Inventory), including embedded software, Equipment,
vehicles, furniture and Fixtures;
(4)    All Software and computer programs;
(5)    All Securities, Investment Property, Financial Assets and Deposit
Accounts;
(6)    All Chattel Paper, Electronic Chattel Paper, Instruments, Documents,
Letter-of-Credit Rights, all proceeds of letters of credit,
Health-Care-Insurance Receivables, Supporting Obligations, notes secured by real
estate, Commercial Tort Claims, if any, hereinafter listed, and General
Intangibles, including Payment Intangibles; and
(7)    All Proceeds (whether Cash Proceeds or Noncash Proceeds) of the foregoing
property, including all insurance policies and proceeds of insurance payable by
reason of loss or damage to the foregoing property, including unearned premiums,
and of eminent domain or condemnation awards.
8.    Consent to D&W Purchase Transaction. Subject to the terms and conditions
hereof, Lender hereby consents to the D&W Purchase Transaction. The consent set
forth herein shall be effective only in the specific instance and for the
specific purpose set forth herein and shall neither extend to any other
violations under, or default of, the Loan Agreement or any of the other Loan
Documents, nor shall this consent prejudice any rights or remedies of Lender
under the Loan Agreement or any of the other Loan Documents with respect to
matters not specifically addressed hereby.



 
8
 




--------------------------------------------------------------------------------




9.    Escrow. Pursuant to that certain Escrow Agreement dated as of even date
herewith (the “Escrow Agreement”; capitalized terms used in this Section 9 which
are defined in the Escrow Agreement and not otherwise defined herein are used
with the meanings given such terms in the Escrow Agreement) by and among BG
Finance, D&W Seller and Grand Bank (the “Escrow Agent”), BG Finance has
deposited with Escrow Agent $3,250,000 of the Purchase Price as a source of
payment for, and security against: (1) Liabilities relating to certain unpaid
deposits of Federal Income Taxes Withheld by, and payment of Social Security
Taxes and Medicare Taxes of Seller of the Business prior to the Closing Date
(the “Federal Taxes”), (2) Liabilities relating to unpaid deposits of Louisiana
State Income Taxes Withheld by, and State Unemployment Tax of Seller with
respect to its operation in Louisiana of the Business prior to the Closing Date
(the “Louisiana Taxes”), (3) Liabilities relating to unpaid deposits of
California State Income Taxes Withheld by and unpaid State Unemployment Taxes,
California State Disability Insurance, California State Franchise Tax of Seller
with respect to the operation in California of the Business prior to the Closing
Date (the “California Taxes”), (4) Liabilities relating to unpaid Texas State
Unemployment Taxes of Seller with respect to Seller’s operation in Texas of the
Business prior to the Closing Date (the “Texas Taxes”), and (5) any other Tax
Losses suffered or incurred by BG Finance or its Affiliates. BG Finance hereby
covenants and agrees that it shall abide by each of the terms of the Escrow
Agreement. In addition, BG Finance hereby covenants and agrees that,
notwithstanding anything to the contrary contained in the Escrow Agreement, (i)
upon its receipt of an Internal Revenue Service transcript that reflects noi
Federal Taxes are owed for any period prior to the Closing Date, the California
Certificate of Release, the Louisiana Tax Clearance Certificate and evidence
that no Texas Taxes are due, BG Finance shall provide copies of the same to
Lender, and (ii) it shall not amend nor permit the Escrow Agreement to be
amended in any respect without the prior written consent of Lender.
10.    Earn Out Payments. Each Borrower hereby represents and warrants that it
has not entered into any earn out offset arrangements or agreements or any
similar arrangements or agreements with respect to any Earn Out Payables or Earn
Out Payments and hereby covenants and agrees that it shall not at any time enter
into any earn out offset arrangements or agreements or any similar arrangements
or agreements with respect to any Earn Out Payables or Earn Out Payments without
the prior written consent of Lender.
11.    Reaffirmation and Confirmation of Security Interests. Each Borrower
hereby confirms to Lender that such Borrower has granted to Lender a security
interest in or Lien upon substantially all of the property of such Borrower,
including, without limitation, the Collateral, to secure the Obligations. Each
Borrower hereby reaffirms its grant of such security interest and Lien to Lender
for such purpose in all respects.
In addition to the foregoing:
(a)    BG Staffing, Inc. hereby confirms to Lender that BG Staffing, Inc. has
granted to Lender a security interest in or Lien upon the Pledged Collateral (as
defined in that certain Amended and Restated Membership Interests Security
Agreement dated as of January 29, 2014 by and between BG Staffing, Inc. and
Lender (as amended, restated, modified or supplemented and in effect from time
to time, the “Membership Interests Security Agreement”)), to secure the
Liabilities



 
9
 




--------------------------------------------------------------------------------




(as defined in the Membership Interests Security Agreement), under and pursuant
to the Membership Interests Security Agreement. BG Staffing, Inc. hereby
expressly agrees that the Lien on the Pledged Collateral shall secure all of the
Liabilities (as defined in the Membership Interests Security Agreement),
including, without limitation, the Loans, and hereby reaffirms its grant of such
security interest and Lien to Lender for such purpose in all respects. BG
Staffing, Inc. hereby further expressly agrees that the Lien on such Pledged
Collateral shall continue to secure all of the Liabilities, including, without
limitation, the Loans.
(b)    BG Staffing, Inc. hereby confirms to Lender that BG Staffing, Inc. has
granted to Lender a security interest in or Lien upon the Pledged Collateral (as
defined in that certain Amended and Restated Partnership Interests Security
Agreement dated as of January 29, 2014 by and between BG Staffing, Inc. and
Lender (as amended, restated, modified or supplemented and in effect from time
to time, the “Partnership Interests Security Agreement”)), to secure the
Liabilities (as defined in the Partnership Interests Security Agreement), under
and pursuant to the Partnership Interests Security Agreement. BG Staffing, Inc.
hereby expressly agrees that the Lien on the Pledged Collateral shall secure all
of the Liabilities (as defined in the Partnership Interests Security Agreement),
including, without limitation, the Loans, and hereby reaffirms its grant of such
security interest and Lien to Lender for such purpose in all respects. BG
Staffing, Inc. hereby further expressly agrees that the Lien on such Pledged
Collateral shall continue to secure all of the Liabilities, including, without
limitation, the Loans.
(c)    BG Staffing, LLC hereby confirms to Lender that BG Staffing, LLC has
granted to Lender a security interest in or Lien upon the Pledged Collateral (as
defined in that certain Amended and Restated Partnership Interests Security
Agreement dated as of January 29, 2014 by and between BG Staffing, LLC and
Lender (as amended, restated, modified or supplemented and in effect from time
to time, the “BG Staffing, LLC Partnership Interests Security Agreement”)), to
secure the Liabilities (as defined in the BG Staffing, LLC Partnership Interests
Security Agreement), under and pursuant to the BG Staffing, LLC Partnership
Interests Security Agreement. BG Staffing, LLC hereby expressly agrees that the
Lien on the Pledged Collateral shall secure all of the Liabilities (as defined
in the BG Staffing, LLC Partnership Interests Security Agreement), including,
without limitation, the Loans, and hereby reaffirms its grant of such security
interest and Lien to Lender for such purpose in all respects. BG Staffing hereby
further expressly agrees that the Lien on such Pledged Collateral shall continue
to secure all of the Liabilities, including, without limitation, the Loans.
(d)    BG Staffing, Inc. hereby confirms to Lender that BG Staffing, Inc. has
granted to Lender a security interest in or Lien upon the Pledged Collateral (as
defined in that certain Amended and Restated Securities Pledge Agreement dated
as of January 29, 2014 by and between BG Staffing, Inc. and Lender (as amended,
restated, modified or supplemented and in effect from time to time, the
“Securities Pledge Agreement”)), to secure the Liabilities (as defined in the
Securities Pledge Agreement), under and pursuant to the Securities Pledge
Agreement. BG Staffing, Inc. hereby expressly agrees that the Lien on the
Pledged Collateral shall secure all of the Liabilities (as defined in the
Securities Pledge Agreement), including, without limitation, the Loans, and
hereby reaffirms its grant of such security interest and Lien to Lender for such
purpose in all respects. BG



 
10
 




--------------------------------------------------------------------------------




Staffing, Inc. hereby further expressly agrees that the Lien on such Pledged
Collateral shall continue to secure all of the Liabilities, including, without
limitation, the Loans.
(e)    BG Staffing, Inc. hereby confirms to Lender that BG Staffing, Inc. has
granted to Lender a security interest in or Lien upon the Pledged Collateral (as
defined in that certain Securities Pledge Agreement dated as of February 23,
2015 by and between BG Staffing, Inc. and Lender (as amended, restated, modified
or supplemented and in effect from time to time, the “BG Finance Securities
Pledge Agreement”)), to secure the Liabilities (as defined in the Securities
Pledge Agreement), under and pursuant to the BG Finance Securities Pledge
Agreement. BG Staffing, Inc. hereby expressly agrees that the Lien on the
Pledged Collateral shall secure all of the Liabilities (as defined in the BG
Finance Securities Pledge Agreement), including, without limitation, the Loans,
and hereby reaffirms its grant of such security interest and Lien to Lender for
such purpose in all respects. BG Staffing, Inc. hereby further expressly agrees
that the Lien on such Pledged Collateral shall continue to secure all of the
Liabilities, including, without limitation, the Loans.
12.    Representations and Warranties. Each Borrower hereby represents, warrants
and covenants to Lender that:
(a)    Authorization. Each Borrower is duly authorized to execute and deliver
this Amendment and all deliveries required hereunder, and is and will continue
to be duly authorized to borrow monies under the Loan Agreement, as amended
hereby, and to perform its obligations under the Loan Agreement and the other
Loan Documents.
(b)    No Conflicts. The execution and delivery of this Amendment and all
deliveries required hereunder, and the performance by each Borrower of its
obligations under the Loan Agreement and the other Loan Documents do not and
will not conflict with any provision of law or of the charter or by-laws,
operating agreement or partnership agreement of any Borrower or of any agreement
binding upon any Borrower.
(c)    Validity and Binding Effect. This Amendment, the Loan Agreement and the
other Loan Documents are a legal, valid and binding obligation of each Borrower,
enforceable against such Borrower in accordance with their respective terms,
except as enforceability may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors’
rights or by general principles of equity limiting the availability of equitable
remedies.
(d)    No Events of Default. As of the date hereof, no default or Event of
Default under the Loan Agreement or any of the other Loan Documents has occurred
or is continuing.
(e)    Warranties. As of the date hereof, the representations and warranties in
the Loan Agreement and the other Loan Documents are true and correct in all
material respects as though made on such date, except where a different date is
specifically indicated.
(f)    Tax Liabilities. To the best of BG Staffing, Inc.’s and BG Finance’s
knowledge, the sum of $3,250,000.00 held in the Escrow Agreement is sufficient
to cover all of



 
11
 




--------------------------------------------------------------------------------




D&W Seller’s unpaid Tax Liabilities (as defined in the Purchase Agreement and
the Escrow Agreement).
13.    Conditions to Effectiveness. This Amendment shall be deemed to be
effective as of the date hereof (the “Amendment Effective Date”), and the
effectiveness of this Amendment shall be subject to, the satisfaction of all of
the following conditions:
(a)    This Amendment, duly authorized and fully executed by each Borrower and
Lender, duly authorized and fully executed by the parties thereto, shall have
been delivered to Lender.
(b)    The Eighth Amended and Restated Revolving Note, duly authorized and fully
executed by each Borrower, shall have been delivered to Lender.
(c)    Sixth Amended and Restated Term Note A, duly authorized and fully
executed by each Borrower, shall have been delivered to Lender.
(d)    Amended and Restated Term Note B, duly authorized and fully executed by
each Borrower, shall have been delivered to Lender.
(e)    That certain Securities Pledge Agreement dated as of even date herewith
by and between BG Staffing, Inc. and Lender, with respect to stock of BG
Finance, together with original Stock Certificate and undated Stock Power
executed in blank, each in form and substance acceptable to Lender, shall have
been delivered to Lender.
(f)    A fully-executed copy of the D&W Purchase Agreement, together with all
other agreements, documents or instruments executed or to be delivered in
connection with the D&W Purchase Transaction, including, without limitation, the
Escrow Agreement, each in form and substance acceptable to Lender, shall have
been delivered to Lender, and all of the conditions to closing the D&W Purchase
Transaction as set forth under the D&W Purchase Agreement shall have been
performed to the satisfaction of Lender.
(g)    That certain Assignment of Undertakings Under Purchase Agreement, duly
authorized and fully executed by BG Finance and consented to by D&W Seller and
D&W Selling Person, in form and substance acceptable to Lender, shall have been
delivered to Lender.
(h)    That certain Collateral Assignment of Escrow Agreement, duly authorized
and fully executed by BG Finance and consented to by D&W Seller, D&W Selling
Person and the Escrow Agent, in form and substance acceptable to Lender, shall
have been delivered to Lender.
(i)    An aged schedule of the Accounts of D&W Seller, listing the name and
amount due from each Account Debtor and showing the aggregate amounts due from
(a) 0-30 days, (b) 31-60 days, (c) 61-90 days and (d) more than 90 days, and
certified as accurate by D&W Seller’s treasurer or chief financial officer,
shall have been delivered to Lender.
(j)    A Borrowing Base Certificate which includes the Accounts of D&W Seller,
in form and substance acceptable to Lender, shall have been delivered to Lender.



 
12
 




--------------------------------------------------------------------------------




(k)    If required by Lender, Certificates of Insurance with respect to property
and liability insurance of Borrowers, showing Lender as certificate holder,
lenders loss payee with respect to property insurance, and showing Lender as
certificate holder and additional insured with respect to liability insurance,
together a lender’s loss payable endorsement, shall have been delivered to
Lender.
(l)    Resolutions shall have been adopted by BG Finance’s Board of Directors
authorizing the execution, delivery and performance of this Amendment, the
Eighth Amended and Restated Revolving Note, Sixth Amended and Restated Term Note
A, Amended and Restated Term Note B and the other documents to be delivered in
connection herewith, and a copy thereof, certified by the duly elected and
acting President of BG Finance, together with a certificate of the duly elected
and acting President of BG Finance certifying true, correct and complete copies
of the Articles of Incorporation and By-Laws of BG Finance, shall have been
delivered to Lender.
(m)    All payoff letters and UCC-3 financing statements (such UCC-3 financing
statements to be filed on or prior to the date hereof) with respect to the D&W
Seller, each in form and substance acceptable to Lender, shall have been
delivered to Lender.
(n)    Such other documents, instruments or agreements as Lender may reasonably
request in order to effectuate fully the transactions contemplated herein shall
have been duly executed and delivered to Lender.
14.    Field Exam. Each Borrower hereby acknowledges and agrees that Lender
shall conduct a field examination of each Borrower’s assets within ninety (90)
days after the date hereof, which field examination shall be at Borrowers’ sole
cost and expense.
15.    Costs and Expenses. Borrowers shall jointly and severally pay all costs
and expenses in connection with the preparation of this Amendment and other
related loan documents, including, without limitation, reasonable attorneys’
fees.
16.    Further Assurances. Each Borrower shall take such actions as are
necessary or as Lender may reasonably request from time to time to ensure that
the Obligations under the Loan Documents are secured by substantially all of the
assets of such Borrower, in each case as Lender may determine, including (a) the
execution and delivery of security agreements, pledge agreements, mortgages,
deeds of trust, financing statements and other documents, and the filing or
recording of any of the foregoing, and (b) the delivery of certificated
securities and other collateral with respect to which perfection is obtained by
possession.
17.    Miscellaneous.
(a)    Recitals; Captions. The WHEREAS clauses at the beginning of this
Amendment are part of this Amendment. Section captions and headings used in this
Amendment are for convenience only and are not part of and shall not affect the
construction of this Amendment.
(b)    Governing Law. This Amendment shall be a contract made under and governed
by the laws of the State of Illinois, without regard to conflict of laws
principles. Whenever



 
13
 




--------------------------------------------------------------------------------




possible, each provision of this Amendment shall be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision of this
Amendment shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.
(c)    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall together
constitute but one and the same document.
(d)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
(e)    References. From and after the Amendment Effective Date, any reference to
the Loan Agreement or the other Loan Documents contained in any notice, request,
certificate or other instrument, document or agreement executed concurrently
with or after the execution and delivery of this Amendment shall be deemed to
include this Amendment unless the context shall otherwise require.
(f)    Continued Effectiveness. Notwithstanding anything contained herein, the
terms of this Amendment are not intended to and do not serve to effect a
novation as to the Loan Agreement. The parties hereto expressly do not intend to
extinguish the Loan Agreement. Instead, it is the express intention of the
parties hereto to reaffirm the indebtedness created under the Loan Agreement and
secured by the Collateral. The Loan Agreement and each of the other Loan
Documents, except as modified hereby, remain in full force and effect and are
hereby reaffirmed in all respects.
(g)    Customer Identification - USA Patriot Act Notice; OFAC and Bank Secrecy
Act. Lender hereby notifies each Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56, signed into law October 26,
2001) (the “Act”), and Lender’s policies and practices, Lender is required to
obtain, verify and record certain information and documentation that identifies
such Borrower, which information includes the name and address of such Borrower
and such other information that will allow Lender to identify such Borrower in
accordance with the Act. In addition, each Borrower shall (a) ensure that no
person who owns a controlling interest in or otherwise controls such Borrower or
any subsidiary of such Borrower is or shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”), the Department of the Treasury
or included in any Executive Orders, (b) not use or permit the use of the
proceeds of the Loan to violate any of the foreign asset control regulations of
OFAC or any enabling statute or Executive Order relating thereto, and (c)
comply, and cause any of its subsidiaries to comply, with all applicable Bank
Secrecy Act (“BSA”) laws and regulations, as amended.
[Remainder of page intentionally left blank; signature pages follow]





 
14
 




--------------------------------------------------------------------------------

EXHIBIT 10.1

IN WITNESS WHEREOF, the parties have executed this Third Amendment to Amended
and Restated Loan and Security Agreement and Other Loan Documents as of the date
first set forth above.






BORROWERS:


BG STAFFING, INC., a Delaware corporation, f/k/a LTN Staffing, LLC, a Delaware
limited liability company


By: /s/ L. Allen Baker, Jr.                                       
Name: L. Allen Baker, Jr.
Title: President and Chief Executive Officer




BG STAFFING, LLC, a Delaware limited liability company


By: BG Staffing, Inc., a Delaware corporation, f/k/a LTN Staffing, LLC, a
Delaware limited liability company
Its: Sole Member


   By: /s/ L. Allen Baker, Jr.                                       
   Name: L. Allen Baker, Jr.
   Title: President and Chief Executive Officer







--------------------------------------------------------------------------------

EXHIBIT 10.1

 
BG PERSONNEL, LP, a Texas limited partnership


By: BG Staffing, LLC, a Delaware limited liability company,
Its: General Partner


   By: BG Staffing, Inc., a Delaware corporation, f/k/a LTN Staffing, LLC, a
Delaware limited liability company
   Its: Sole Member


      By: /s/ L. Allen Baker, Jr.          
      Name: L. Allen Baker, Jr.
      Title: President and Chief Executive Officer




 
B G STAFF SERVICES INC., a Texas corporation


By: /s/ L. Allen Baker, Jr.                                       
Name: L. Allen Baker, Jr.
Title: President and Chief Executive Officer




 
BG FINANCE AND ACCOUNTING, INC., a Delaware corporation


By: /s/ L. Allen Baker, Jr.                                       
Name: L. Allen Baker, Jr.
Title: President and Chief Executive Officer









--------------------------------------------------------------------------------

EXHIBIT 10.1



 
LENDER:


FIFTH THIRD BANK, an Ohio banking corporation, successor by merger with Fifth
Third Bank, a Michigan banking corporation


By: /s/ David L. Mistic                                      
Name: David L. Mistic
Title: Vice President


By: /s/ Clayton A. Bruce                                    
Name: Clayton A. Bruce
Title: Vice President











